Allowable Subject Matter
Claim 18-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, of the closest prior arts Rahman (US 20080084855 A1) discloses “A WiFi wireless local area networking system comprising: a first WiFi wireless access point having a first coverage area, the first WiFi wireless access point including first wireless transceiver circuitry, to (1) establish a WiFi wireless link to a wireless local area network, and (2) provide wireless access to the wireless link within a first coverage area, and first processing logic; a second WiFi wireless access point having a second coverage area, the second WiFi wireless access point including second wireless transceiver circuitry to establish a second wireless link with the first wireless transceiver circuitry, the second wireless transceiver circuitry including … access transceivers to provide a first user access to the WiFi wireless link to the wireless local area network via the second wireless link, the second WiFi wireless access point including second processing logic to control the second wireless transceiver circuitry and the multiple access transceivers…” in paragraphs 3, 26 and 32 and discloses “…and wherein the first and second processing logic cooperate to define distributed logic” in paragraph 103. 
However, Rahman does not explicitly disclose the second wireless transceiver circuitry including “at least two” transceivers, that “a first subgroup of the multiple access transceivers are aggregated by the second processing logic to define a first virtual link, and a second sub-group of the multiple access transceivers are aggregated by the second processing logic to define a second virtual link” nor “wherein at least one of the multiple access transceivers is configured in a randomly on-demand manner to have a first portion of its bandwidth allocated to the first virtual link, and a second portion of its bandwidth allocated to the second virtual link”.
Kim (US 20110128919 A1) discloses the missing features the second wireless transceiver circuitry including “at least two” transceivers, that “a first subgroup of the multiple access transceivers are aggregated by the second processing logic to define a first virtual link, and a second sub-group of the multiple access transceivers are aggregated by the second processing logic to define a second virtual link” n paragraphs 56-58 and would be obvious for one of ordinary skill in the art to combine with Rahman 
However, Kim also does not disclose “wherein at least one of the multiple access transceivers is configured in a randomly on-demand manner to have a first portion of its bandwidth allocated to the first virtual link, and a second portion of its bandwidth allocated to the second virtual link”.
Zhang (US 20150110036 A1) discloses “wherein at least one of the multiple access transceivers is configured in a randomly on-demand manner to have a first portion of its bandwidth allocated to the first … link, and a second portion of its bandwidth allocated to the second … link” in paragraph 24. However, Zhang does not disclose that this is done with virtual links. To apply this feature with virtual links within the context of the instant claim would involve implementing this feature with multiple transceiver aggregation which the examiner does not believe would be obvious to one of ordinary skill in the art in light of the prior art. Thus, the examiner does not believe that it would be obvious for one of ordinary skill in the art to combine Rahman, Kim, and Zhang to obtain the features of the instant claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 18 obvious, over any of the prior art of record, alone or in combination. Claim 27 contains similar subject matter to claim 18 and is deemed allowable for similar reasons. Claims 19-26 and 28-31 depend on claims 18 and 27 and are deemed to contain allowable subject matter based on their dependence to claims 18 and 27.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412